 


109 HRES 562 IH: Reaffirming the position of the Government of the United States that the sanitary and phytosanitary guidelines for vitamin and mineral food supplements adopted by the Codex Alimentarius Commission at its Twenty-eighth Session from July 4–9, 2005, are not binding on the United States.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 562 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Bradley of New Hampshire submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Reaffirming the position of the Government of the United States that the sanitary and phytosanitary guidelines for vitamin and mineral food supplements adopted by the Codex Alimentarius Commission at its Twenty-eighth Session from July 4–9, 2005, are not binding on the United States. 
 
Whereas the United States is a party to the Agreement on the Application of Sanitary and Phytosanitary Measures, as described in section 101(d)(3) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(3)), and annexed to the Agreement Establishing the World Trade Organization entered into on April 15, 1994; 
Whereas sanitary and phytosanitary measures relate to protecting human, animal, and plant life and health from the risk of plant- or animal-borne pests or diseases, or additives, contaminates, toxins, or disease-causing organisms in foods, beverages, or feedstuffs; 
Whereas the Agreement on the Application of Sanitary and Phytosanitary Measures establishes general requirements and procedures to ensure that sanitary and phytosanitary measures are intended to protect against the risk asserted rather than to serve as a disguised trade barrier; 
Whereas Article 3 of the Agreement on the Application of Sanitary and Phytosanitary Measures recognizes that member countries of the World Trade Organization (WTO) often apply different sanitary and phytosanitary measures and calls for each WTO member country to use relevant international standards as a basis for establishing its sanitary and phytosanitary measures and thus to harmonize the different sanitary and phytosanitary measures on as wide a basis as possible to facilitate trade; 
Whereas the Codex Alimentarius Commission is an international sanitary and phytosanitary standard-setting organization of the Food and Agriculture Organization (FAO) and the World Health Organization (WHO) of the United Nations; 
Whereas at the Twenty-eighth Session of the Codex Alimentarius Commission from July 4–9, 2005, in Rome, the Commission adopted sanitary and phytosanitary guidelines for vitamin and mineral food supplements; 
Whereas guidelines adopted by the Codex Alimentarius Commission are not binding on any country unless the country chooses to incorporate the guidelines into their laws or regulations; and 
Whereas the Government of the United States has not incorporated, and has indicated that it will not incorporate, into its laws or regulations the sanitary and phytosanitary guidelines for vitamin and mineral food supplements adopted by the Codex Alimentarius Commission: Now, therefore, be it 
 
That the House of Representatives reaffirms the position of the Government of the United States that the sanitary and phytosanitary guidelines for vitamin and mineral food supplements adopted by the Codex Alimentarius Commission at its Twenty-eighth Session from July 4–9, 2005, are not binding on the United States. 
 
